Case 18-00431-SMT         Doc 45     Filed 11/08/18 Entered 11/08/18 12:26:15             Desc Main
                                    Document      Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     ]
In re:                               ]
                                     ]
ALICE MAE CURRY,                    ]   Case No. 18-431
                                    ]   (Chapter 13)
                  Debtor.            ]
____________________________________]

                         MOTION TO CONVERT TO CHAPTER 11
TO THE HONORABLE S. MARTIN TEEL, JR., U.S. BANKRUPTCY JUDGE:

       COMES NOW Alice Mae Curry (“Debtor”), by and through her undersigned counsel,

and as her Motion to Convert to Chapter 11 (“Motion”), respectfully states as follows:

       1. Since the filing of this Chapter 13 case, the Debtor has gained employment at an

approximate annual salary of $44,000.00; this job was anticipated to start far sooner than it has,

only to be delayed by the employer’s inability to timely complete the background check needed

to permit the Debtor to start training. The Debtor is currently evaluating her new budget to

determine the extent to which she can maintain regular mortgage payments and cure the arrears

that have accumulated since she lost her last job.

       2. Given the unexpected size of the arrears claimed by the mortgagee, it appears that

Chapter 13 may not offer the Debtor the time needed to cure such arrears, absent a loan

modification entered into voluntarily by the mortgagee. In light of her new employment, the

Debtor is currently exploring the potential for a loan modification with the programs offered the

mortgagee.




                                                 1
Case 18-00431-SMT          Doc 45    Filed 11/08/18 Entered 11/08/18 12:26:15          Desc Main
                                    Document      Page 2 of 3


       3. While the Debtor may pursue concomitantly a voluntary restructuring of her mortgage,

the Debtor moves to convert to Chapter 11, where, in the absence of a consensual restructuring of

her mortgage debt, she can propose a reorganization plan that does not have the same 60 month

time constraints imposed under Chapter 13, thereby allowing her the time needed to feasibly cure

the arrears that exist on her mortgage.

       WHEREFORE, the Debtor respectfully requests that the Court enter an Order:

         1. Granting the Motion;

         2. Converting this case to one under Chapter 11 of the Bankruptcy Code; and

         3. Granting to the Debtor such other and further relief as just and proper.



 Dated: November 8, 2018                       Respectfully submitted,


                                              /S/ Jeffrey M. Sherman
                                             Jeffrey M. Sherman DC Bar No: 348896
                                             Law Offices of Jeffrey M. Sherman
                                             1600 N. Oak Street
                                             Suite 1826
                                             Arlington VA 22209
                                             (703) 855-7394
                                             jeffreymsherman@gmail.com
                                             Attorneys for Debtor




                                                 2
Case 18-00431-SMT        Doc 45     Filed 11/08/18 Entered 11/08/18 12:26:15             Desc Main
                                   Document      Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was served by first class mail, postage
prepaid, or, where permitted under the Rules of this Court, by electronic mail delivery, on
November 8, 2018, upon the following:

              Daniel Owen Callaghan
              BWW Law Group, LLC
              6003 Executive Blvd
              Suite 101
              Rockville, MD 20852
              Daniel.callaghan@bww-law.com

              Jeremy Calvin Huang
              Chadwick Washington Moriarty Elmore & Bunn, P.C.
              3201 Jermantown Rd.
              Ste 600
              Fairfax, VA 22030
              jhuang@chadwickwashington.com

              Nancy Spencer Grigsby
              Chapter 13 Trustee
              185 Admiral Cochrane Dr. Suite 240
              Annapolis MD 21401
              ngrigsby@ch13md.com


                                              /S/ Jeffrey M. Sherman
                                              Jeffrey M. Sherman




                                                3
